UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6621


MONTE DECARLOS WINSTON,

                Petitioner - Appellant,

          v.

UNITED STATES ATTORNEY GENERAL,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:14-cv-00182-REP-MHL)


Submitted:   October 21, 2014             Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monte Decarlos Winston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Monte   Decarlos    Winston,   a   federal   prisoner,         appeals

the   district   court’s    order   denying   relief    on    his    28   U.S.C.

§ 2241 (2012) petition.       We have reviewed the record and find no

reversible    error.       Accordingly,   although     we    grant   leave     to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.    See Winston v. U.S. Attorney Gen., 3:14-cv-

00182-REP-MHL (E.D. Va. Apr. 10, 2014).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                     2